Citation Nr: 1803568	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  14-21 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for Barrett's esophagus, to include as due to herbicide agent exposure.

2.  Entitlement to special monthly compensation based on a need for aid and attendance (SMC).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from March 1966 to March 1969, to include service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in June 2017.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  Barrett's esophagus was not shown in service or within a year of service discharge; and the weight of the evidence fails to establish that the Veteran's currently diagnosed Barrett's esophagus is etiologically related to his active service or was the result of his presumed herbicide agent exposure therein.  

2.  The Veteran is not shown to be permanently housebound by reason of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for Barrett's esophagus have not been met.  38 U.S.C.§ 1110 (2012); 38 C.F.R. §§ 3.303, 3.307 (2017).

2. The criteria for SMC have not been met.  38 U.S.C. §§ 1114, 5107 (2012); 38 C.F.R. §§ 3.350, 3.352 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran testified at a hearing before the Board in June 2017.

The Veteran was also provided a VA examination regarding SMC and neither the Veteran, nor his representative, has objected to the adequacy of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

No VA examination was requested in relation to the issue of service connection for Barrett's esophagus.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The third factor, in particular, is a low threshold.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds no reasonable possibility that a VA examination would aid in substantiating the service connection claim for Barrett's esophagus.  See 38 U.S.C. § 5103A(a).  The weight of evidence is against a finding that Barrett's esophagus had its onset during active service or within one year of separation from active service or competent evidence even suggesting that Barrett's esophagus may be associated with service.  As such, elements (2) and (3) are absent.  Therefore, as discussed in detail below, VA has no duty to provide a VA examination or obtain an opinion in this case.

Moreover, the U.S. Court of Appeals for the Federal Circuit has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon, 20 Vet. App. at 81.  This standard has not been met in this case, and there is sufficient competent medical evidence of record to make a decision on the claim.  Essentially, beyond the Veteran's statements, no evidence is of record to suggest that the Veteran's Barrett's esophagus either began during or was otherwise caused by his active service.  These statements alone are insufficient to trigger VA's duty to provide an examination, as they are undermined by his statements at the time of separation. 

 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

If a Veteran was exposed to an herbicide agent, such as Agent Orange, during active service, certain enumerated diseases shall be service connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  38 C.F.R. § 3.309(e).  Of note, any period of service is sufficient for the purpose of establishing the presumptive service connection of a specified disease under the conditions listed in §3.309(e).  38 C.F.R. § 3.307(a)(1).

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C. § 1113; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's military service record shows he had service in the Republic of Vietnam.  As such, he is presumed to have been exposed to herbicides during his time in service.

The Veteran filed a service connection claim for Barrett's esophagus in July 2011, which was denied by a March 2012 rating decision.  He believes that his Barrett's esophagus is due to his active service, to include his presumed herbicide agent exposure.  He testified that he started "hacking" while in Vietnam and was told he had Barrett's esophagus.

Barrett's esophagus is not among the list of diseases that are presumed related to herbicide agent exposure under 38 C.F.R. § 3.309(e).  As such, service connection based on herbicide agent exposure is not warranted.

The Veteran's STRs do not show treatment, complaints, or a diagnosis of Barrett's esophagus rendered by a medical officer during his service.  At his February 1969 separation examination, he had normal findings and specifically denied having any gastrointestinal symptoms.

In September 1991, an upper gastrointestinal series x-rays showed gastroesophageal reflux disease (GERD) but no other abnormalities.  In February 1994, he was afforded a VA examination.  He did not report any gastrointestinal symptoms.  In addition, he had a normal digestive system examination but for an abdominal scar.  It is not until November 2001 that the Veteran was diagnosed with Barrett's esophagus.

The record contains no evidence of Barrett's esophagus in service or after his separation from service for more than thirty years.  There is also no competent medical opinion of record which even suggests that the Veteran's currently diagnosed Barrett's esophagus even might be related to his service.

Consideration has been given to the Veteran's allegation that his Barrett's esophagus is due to his active service.  He is clearly competent to report symptoms of Barrett's esophagus, including throat discomfort.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, while the Veteran may describe symptoms of Barrett's esophagus, he lacks the medical training or qualification either to diagnose Barrett's esophagus or to relate it to any in-service event or injury.  Id.  Here, the Veteran has asserted that he was told he had Barrett's esophagus in service, but his STRs do not show any symptoms, treatment, or diagnosis of Barrett's esophagus during his active service and he specifically denied gastrointestinal problems at separation.  In addition, there is no record of any treatment for Barrett's esophagus for more than thirty years after service. 

That is, although the Board readily acknowledges that Veteran is competent to report perceived symptoms of Barrett's esophagus, he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to whether Barrett's esophagus is caused by herbicide exposure.  Nothing in the record demonstrates that he has received any special training or acquired any medical expertise in evaluating gastrointestinal disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, the Veteran's assertions do not constitute competent medical evidence.

Here, no medical professional has suggested that the Veteran's Barrett's esophagus either began during or was otherwise caused by his military service, to include herbicide agent exposure.

As such, the criteria for service connection for Barrett's esophagus have not been met, and the Veteran's claim is denied.

SMC

Compensation at the aid and attendance rate is payable when a Veteran's service-connected disability or disabilities cause the anatomical loss or loss of use of both feet or one hand and one foot, cause the Veteran to be blind in both eyes, or render him permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C. § 1114 (l); 38 C.F.R. § 3.350 (b).

Determinations as to the need for regular aid and attendance are factual and must be based upon the actual requirements for personal assistance from others.  In making such determinations, consideration is given to such conditions as:  the inability of the claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without assistance; the inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; the inability to attend to the wants of nature; or incapacity, either physical or mental, which requires care or assistance on a regular basis to protect a claimant from hazards or dangers incident to one's daily environment.  It is not required that all of the disabling conditions enumerated be present before a favorable rating is made.

The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the claimant be so helpless as to be in need of regular aid and attendance, not that there is a constant need.  "Bedridden" constitutes a condition which, through its essential character, actually requires that an individual remain in bed.  The fact that a claimant has voluntarily taken to bed, or that a physician has prescribed bed rest for a lesser or greater portion of the day, will not suffice.  38 C.F.R. § 3.352 (a).

In Turco v. Brown, 9 Vet. App. 222, 224 (1996), the Court held that eligibility for SMC by reason of regular need for aid and attendance requires that at least one of the factors set forth in VA regulation is met.  In addition, determinations that the claimant is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  See Turco, 9 Vet. App. at 224.  The evidence must show that the claimant is so helpless as to need regular and attendance; constant need for aid and attendance is not required.  38 C.F.R. § 3.352 (a).

The Veteran filed his current claim for SMC in July 2011.  Review of the record shows that since July 2011, the Veteran has been service-connected for posttraumatic stress disorder (PTSD) at 100 percent and for ischemic heart disease at 10 percent.

In August 2012, the Veteran's physician reported that he spent more time in bed than out of bed.  His physician reported that the Veteran could feed himself simple meals.  His physician reported that the Veteran used a chair to aide in bathing.  His physician reported that the Veteran had home health service once per week to clean his house.  His physician reported that the Veteran required frequent visits to the clinic.

In May 2014, the Veteran's physician reported that the Veteran could not leave his home without assistance.

In June 2015, the Veteran's physician reported that the Veteran was restricted from doing outside activities to 10 percent of the day.

In April 2016, the Veteran was afforded a VA examination.  The examiner did not indicate that the Veteran was permanently bedridden.  The examiner indicated that the Veteran was able to feed himself, that the Veteran was not legally blind, that the Veteran did not require nursing home care, and that the Veteran did not require medication management.  The examiner indicated that the Veteran had the ability to manage his own financial affairs.  The examiner noted that the Veteran had a close friend that watched over him and drove him to his appointments.

In May 2016, the Veteran reported that he was independent in his activities of daily living and drove.  In November 2016, he reported that he had gone golfing.

At the June 2017 Board hearing, the Veteran testified that he has someone take him to the grocery store and to doctor's appointments.

As such, the evidence shows that the service-connected disabilities did not preclude the Veteran from caring for his daily personal needs such as dressing, toileting and feeding himself or otherwise protecting himself from the hazards and dangers incident due to his daily environment without the regular assistance of another person.

As such, the medical evidence shows that the Veteran is not rendered so helpless as to need regular aid and attendance due to his service-connected disabilities.  There is no other medical opinion, private or VA, in support of the Veteran's SMC claim.

Accordingly, the evidence is against the claim for entitlement to special monthly compensation based upon the need for aid and attendance and the claim is denied.

The regulations also provide additional compensation on the basis of being housebound where the veteran has, in addition to a single, permanent service-connected disability rated 100 percent disabling, additional service-connected disability or disabilities independently evaluated as 60 percent or more disabling which are separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or is permanently housebound by reason of service-connected disability or disabilities.  A veteran will be considered housebound where the evidence shows that, as a direct result of his service-connected disability or disabilities, he is substantially confined to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C. § 1114 (s); 38 C.F.R. § 3.350.

Regarding the criteria necessary for housebound status, while the Veteran has a single, permanent service-connected disability rated 100 percent disabling, he does not have an additional service-connected disability or disabilities independently evaluated at 60 percent or more disabling; therefore, he does not meet the legal criteria for payment of compensation at the housebound rate under that criterion.  See 38 U.S.C. § 1114 (s); 38 C.F.R. § 3.350.

Furthermore, as detailed above, the evidence does not show that the Veteran's service-connected disabilities resulted in him being housebound as he leaves the house to go to the store, to appointments, and reasonably recently to go golfing.

Accordingly, the Veteran does not qualify for SMC by reason of being housebound due to his service-connected disabilities, and the claim is denied.


ORDER

Service connection for Barrett's esophagus is denied.

SMC is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


